Appeal Dismissed and Memorandum Opinion filed May 7, 2020.




                                       In The

                      Fourteenth Court of Appeals

                                NO. 14-19-00997-CV

           MICHAEL SCROGGINS D/B/A 2 WHEEL CITY, Appellant

                                          V.
                         CTC FINANCIAL, LLC, Appellee

                 On Appeal from County Civil Court at Law No. 1
                              Harris County, Texas
                        Trial Court Cause No. 1132938

                           MEMORANDUM OPINION

         This is an appeal from a judgment signed November 18, 2019. The clerk’s
record was filed February 14, 2020. No reporter’s record was filed. No brief was
filed.

         On March 26, 2020, this court issued an order stating that unless appellant
filed a brief on or before April 27, 2020, the court would dismiss the appeal for
want of prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no brief or other response. We dismiss the appeal.



                                       PER CURIAM


Panel consists of Chief Justice Frost and Justices Jewell and Spain.




                                         2